DETAILED ACTION
	For this action, Claims 1, 2, 4-8, 11 and 12 are pending.  Claims 3, 9 and 10 are cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 28 April 2021, with respect to the grounds of rejection of Claims 4-8, 11 and 12 under 35 U.S.C. 103 have been fully considered and are persuasive.  The grounds of rejection have been withdrawn.  Applicant has amended independent Claims 4 and 7 in a manner that overcomes the grounds of rejection cited in the prior office action; therefore, upon further consideration, the grounds of rejection have been withdrawn.  For more detail on why the grounds of rejection have been withdrawn, please consult the Applicant Arguments/Remarks Made in an Amendment filed 28 April 2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
attorney Michael L. Roby on 07 May 2021.
The application has been amended as follows: 
Claim 1 shall now read as:
1.  (Line 4)…at least one sensor unit including at least one acceleration sensor and a radio module, the…

Claim 4 shall now read as:
4.  (Line 9)…least one of (i) a structure-borne sound of the at least one apparatus and (ii) a vibration of…

Claim 7 shall now read as:
7.  (Lines 3-4)…activating at least one sensor unit, the at least one sensor unit including at least one sensor and at least one radio module;…
(Line 6)…at least one operating parameter including at least one of (i) a structure-borne sound of the at least…

Claim 8 shall now read as:
8.  (Line 2)…activating at least the at least one radio module or the at least one sensor unit only when a measured…

Claim 12 shall now read as:
module or the at least one sensor unit is configured to at least partially perform the method.  

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: independent Claim 1 and its dependent recite an apparatus for filtering a liquid comprising at least one sensor unit including at least one acceleration sensor and at least one radio module, wherein the at least one sensor unit measures a vibration of either a filter housing or a filter element within said filter housing to determine a state of said filter element or the apparatus as a whole.  Independent Claims 4 and 7 and their respective dependents recite a sensor unit respectively within an installation or a method, wherein the sensor unit comprises at least one each of a sensor and at least one radio module.  The sensor unit is configured to detect at least one operating parameter comprising of a structure-borne sound or a vibration of an apparatus, wherein a further attached data processor receives sensor data and determines if an electrostatic discharge has occurred within said apparatus.  These features, along with the additional limitations recited in the claim language, are not taught or suggested in the prior art; therefore, upon further consideration, the claims are considered allowable at this time.  For more detail on why the claims are considered allowable, please consult the Applicant Arguments/Remarks Made in an Amendment filed 28 April 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189.  The examiner can normally be reached on 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        05/07/2021